Citation Nr: 1030962	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right middle finger 
disorder (claimed as amputation of the tip of the right middle 
finger), to include as secondary to service-connected type II 
diabetes mellitus.  

2.  Entitlement to service connection for a visual disorder, to 
include as secondary to service-connected type II diabetes 
mellitus.  

3.  Entitlement to service connection for anemia, to include as 
secondary to service-connected type II diabetes mellitus.  

4.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected type II 
diabetes mellitus.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected type 
II diabetes mellitus.  

7.  Entitlement to service connection for a kidney disorder, to 
include as secondary to service-connected type II diabetes 
mellitus.  

8.  Entitlement to service connection for a left median nerve 
disorder, to include as secondary to service-connected type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.    

After reviewing the record, the Board finds that additional 
development is necessary with respect to the issues of 
entitlement to service connection for a right middle finger 
disorder, anemia, GERD, a cardiovascular disorder, hypertension, 
and a kidney disorder.  Accordingly, those issues will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In addition, the Veteran's representative indicated in a July 
2010 written brief presentation that the Veteran developed a 
pilonidal cyst in service that has not yet been service-
connected.  It is unclear as to whether the representative 
intended to file an informal claim.  However, that matter is not 
currently before the Board because it has not been prepared for 
appellate review.  Accordingly, the issue of entitlement to 
service connection for a pilonidal cyst is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran has not been shown to have a visual disorder that 
is causally or etiologically related to his military service or 
to his service-connected type II diabetes mellitus.  

3.  The Veteran has not been shown to have a left median nerve 
disorder that is causally or etiologically related to his 
military service or to his service-connected type II diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  A visual disorder was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310, 4.9 (2009).

2.  A left median nerve disorder was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In April 2005, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of his 
claim, the RO did provide the appellant with notice in May 2005 
prior to the initial decision on the claims in November 2005.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  In this regard, the RO informed 
the Veteran in the notice letter about the information and 
evidence that is necessary to substantiate the claims for service 
connection.  The letter also notified him of the division of 
responsibilities in obtaining the evidence.  

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. T hose five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided with 
adequate notice of the type of evidence necessary to establish 
disability rating or an effective date.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that the 
Veteran is not entitled to service connection for a visual 
disorder and for a left median nerve disorder, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  He has not identified any 
outstanding records that are pertinent to the issues of 
entitlement to service connection for a visual disorder and a 
left median nerve disorder.  

In addition, the Veteran was afforded VA examinations in August 
2005 and December 2006 in connection with his claim for service 
connection for a visual disorder.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the August 2005 and December 2006 VA examinations and medical 
opinions obtained in this case are more than adequate, as they 
are predicated on a full reading of the service treatment records 
as well as the private and VA medical records contained in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, to include the statements of the appellant, 
and provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

The Board does acknowledge that the Veteran has not been provided 
a specific VA examination in connection with his claim for 
service connection for a left median nerve disorder.  Under the 
law, an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an event, 
injury, or disease in service; and, (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim 
for service connection for a left median nerve disorder because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  As 
will be explained below, the Veteran has not been shown to have 
had a disease, event, or injury pertaining to his nerves during 
active military service. The record contains no probative 
evidence that demonstrates otherwise.   Therefore, there is no 
event, injury, or disease in service to which a current disorder 
could be directly related.  Moreover, as will be discussed below, 
the Veteran has been diagnosed with left carpal tunnel syndrome, 
but his representative has argued that it may be diabetic 
neuropathy.  However, the Veteran himself denied having any 
neurological manifestations of his diabetes mellitus at the time 
of his November 2006 VA examination.  As such, an opinion was not 
rendered as to whether he had a nerve disorder secondary to his 
service-connected diabetes mellitus.  Therefore, the Board finds 
that an additional VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.





Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.


I.   Visual Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a visual 
disorder.  The report of his January 1968 service entrance 
examination shows that his visual acuity was 20/25 in his right 
eye and 20/20 in his left eye.  Although the examination of the 
Veteran's eyes was otherwise normal, the examiner recognized the 
Veteran's defective visual acuity in his right eye by assigning a 
numerical designation of 2 under E on the Veteran's physical 
profile or PULHES.  (PULHES is the six categories into which a 
Veteran's physical profile is divided.  The P stands for physical 
capacity or stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; and the S 
stands for psychiatric.  The number 2 indicates that an 
individual possesses some medical condition or physical defect 
which may impose some limitations on classification and 
assignment.  McIntosh v. Brown, 4 Vet. App. 553, 555 (1993)).  
Nevertheless, the Board notes that refractive error of the eye is 
not considered a disease or injury within the meaning of the law 
and regulations governing the award of monetary benefits. 38 
C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases 
cited therein; see also VAOPGCPREC 82- 90.  

While an intervening or superimposed eye disease or injury 
productive of additional disability may warrant service 
connection, such a disease or injury was not documented during 
service.  Indeed, the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of any 
visual disorder other than refractive error.   In fact, his March 
1970 service separation examination found his eyes to be normal, 
and there were no ophthalmoscopic abnormalities noted.  He also 
denied having a medical history of eye trouble at that time.  

Moreover, the Veteran did not seek treatment for a visual 
disorder for many years following his separation from service.  
In fact, it appears that he did not have any problems until he 
sustained injuries following his period of service.  In this 
regard, the Veteran's post-service medical records, such as those 
dated in September 1977, June 1978, and August 1993, show that he 
sustained various eye injuries caused by welding flashes and 
foreign bodies.  Therefore, the Board finds that a visual 
disorder did not manifest in service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest evidence of a visual 
disorder other than refractive error, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role. See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a visual 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis of such a disorder to the Veteran's military service. 
As discussed above, the Veteran did not have any complaints, 
treatment, or diagnosis of a visual disorder other than 
refractive error in service or for many years thereafter.  As 
such, there was no event, disease, or injury in service to which 
a visual disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  Indeed, as previously discussed, the 
Veteran instead had post-service injuries to his eyes.  
Therefore, the Board finds that a visual disorder did not 
manifest in service and is not causally or etiologically related 
to military service.

As to the Veteran's claim that he has a visual disorder that is 
related to his service-connected type II diabetes mellitus, the 
Board also finds that the medical evidence of record does not 
support this contention.  Although the Veteran has been diagnosed 
with visual disorders and is service-connected for type II 
diabetes mellitus, the medical evidence has not established a 
relationship between these disorders.  In fact, VA medical 
records dated in May 2005 and July 2005 indicated that the 
Veteran did not have diabetic retinopathy.  Moreover, the August 
2005 VA examiner specifically stated that the Veteran had 
diabetes mellitus without any ocular manifestations in either 
eye.  The December 2006 VA eye examiner also indicated that the 
Veteran had diabetes without retinopathy.  Both examiners noted 
that there was no diplopia or field loss reported or found.  
There was refractive error correctable to 20/20; however, as 
previously noted, service connection cannot be granted for such a 
disorder.  In addition, the December 2006 VA examiner diagnosed 
the Veteran with peripheral drusen in both eyes and myelinated 
nerve fibers in the left eye, but he stated that those visual 
findings are unrelated to the Veteran's diabetes mellitus.  

There is no medical evidence showing otherwise.  Simply put, the 
evidence absent from the record is a medical opinion to the 
effect that the Veteran has a current visual disorder that was 
either caused or aggravated by his service-connected type II 
diabetes mellitus.  Accordingly, service connection cannot be 
granted on a secondary basis. Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a visual disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a visual disorder is not warranted.  
   

II.  Left Median Nerve Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left median 
nerve disorder.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a left 
median nerve disorder.  In fact, his March 1970 separation 
examination did not reveal any upper extremity or neurologic 
abnormalities, and he denied having a medical history of 
lameness, neuritis, and paralysis.  

Moreover, the Veteran did not seek treatment for any nerve 
disorder immediately following his separation from service or for 
many years thereafter.  In fact, such a disorder was not 
diagnosed until 1992 when EMG and nerve conduction studies 
revealed mild left carpal tunnel syndrome.  The Board finds this 
gap in time significant, and, as noted above, it weighs against 
the existence of a link between a current diagnosis and his time 
in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim). Therefore, the Board finds that a nerve 
disorder did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that a left median 
nerve disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis of such a disorder to the Veteran's 
military service.  As discussed above, the Veteran did not have 
any complaints, treatment, or diagnosis of a nerve disorder in 
service or for many years thereafter.  As such, there was no 
event, disease, or injury in service to which a nerve disorder 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Therefore, the Board 
finds that a left median nerve disorder did not manifest in 
service and is not causally or etiologically related to military 
service.

As to the Veteran's claim that he has a left median nerve 
disorder that is related to his service-connected type II 
diabetes mellitus, the Board also finds that the medical evidence 
of record does not support this contention.  Although the Veteran 
has been diagnosed with a left median nerve disorder, namely left 
carpal tunnel syndrome, and is service-connected for type II 
diabetes mellitus, the medical evidence has not established a 
relationship between these disorders.  The evidence, such as the 
September 2005 and November 2006 VA examination reports, show 
that his diabetes did not manifest until at least 2003, which was 
many years after the onset of his left carpal tunnel syndrome in 
1992.  Moreover, there is no evidence that the Veteran has 
experienced an increase in the manifestations of that disability 
due to diabetes mellitus.  

The Veteran's representative has contended that the left carpal 
tunnel syndrome extends up the arm and may involve diabetic 
neuropathy.  However, there is no medical evidence diagnosing him 
with diabetic neuropathy.  In fact, the Veteran himself told the 
December 2006 VA examiner that he did not have any significant 
sequelae resultant from his diabetes mellitus, and did not 
provide any history of neurological deficits involving his 
extremities that were related to his diabetes mellitus.  

There is no medical evidence showing otherwise.  Simply put, the 
evidence absent from the record is a medical opinion to the 
effect that the Veteran has a current left median nerve disorder 
that was either caused or aggravated by his service-connected 
type II diabetes mellitus.  Accordingly, service connection 
cannot be granted on a secondary basis.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for a left median nerve 
disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a left median nerve disorder is not warranted.  
   

ORDER

Service connection for a visual disorder is denied.  

Service connection for a left median nerve disorder is denied.  


REMAND

The Veteran also seeks entitlement to service connection for 
hypertension, a cardiovascular disorder, a kidney disorder, 
anemia, GERD, and a right middle finger disorder. The primary 
thrust of Veteran's contentions is that they are all related to 
his service-connected diabetes mellitus.  After reviewing the 
record, the Board finds that additional medical evidence is 
necessary.  Accordingly, further development of the record is 
warranted prior to further consideration by the Board.

The evidence shows that the Veteran has a long history of 
hypertension.  Following a September 2005 VA examination, the 
examiner concluded that the Veteran's diagnosis of diabetes was 
likely an independent metabolic process.  However, the VA 
examiner noted that renal insufficiency and nephropathy were 
present at the time of the initial diagnosis of diabetes in 2004.  
He cited to an April 2005 report from Dr. J.W.S. (initials used 
to protect the Veteran's privacy) who had indicated that the 
Veteran had been seen in consultation with the nephrology 
service.  The nephrology consultant had reportedly thought that 
the renal insufficiency had been secondary to the Veteran's long 
history of hypertension.  The September 2005 VA examiner found 
the consultant's conclusion logical and found it reasonable to 
believe that the addition of diabetes mellitus to the preexisting 
hypertension was the catalyst for the onset of nephropathy.  
Thus, the VA examiner concluded that the Veteran's diabetes 
mellitus had aggravated the preexisting hypertension causing the 
kidney to perform insufficiently.  

The VA examiner's opinion, notwithstanding, there is no evidence 
that the VA examiner ever actually reviewed the nephrology 
consultant's opinion.  Indeed, a review of the record shows that 
the Veteran has been a patient of Dr. J.W.S. since May 2004, yet 
the claims file is negative for copies of Dr. J.W.S.'s  clinical 
records, as well a copy of the report of the nephrology 
consultation cited by Dr. J.W.S. There is an April 2005 report 
from Dr. B.M.D. showing that the Veteran was prescribed 
medication for proteinuria and type II Diabetes Mellitus.  
However, it is unclear whether the Veteran's treatment by Dr. 
B.M.D. is the nephrology consultation referred to by Dr. J.W.S.  
In any event, Dr. B.M.D.'s clinical records have not been 
associated with the claims folder either.  Therefore, the RO 
should attempt to obtain and associate with the claims file any 
and all medical record pertaining to the Veteran's cardiovascular 
disorder, hypertension, and kidney disorder. 

In November 2006, the Veteran was reexamined by VA.  The examiner 
stated that the Veteran did not have any significant sequelae of 
his diabetes mellitus.  He did note that the Veteran had a known 
history of hypertension and coronary artery disease, as well a 
renal insufficiency, but stated that those diagnoses predated the 
diagnosis of diabetes mellitus.  However, the examiner did not 
address whether those disorders may have been aggravated by the 
Veteran's diabetes mellitus.  The Court has held that when 
aggravation of a Veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected disease 
or injury, it too shall be service connected for that degree of 
aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see 
also 38 C.F.R. § 3.310.  Therefore, the Board finds that an 
additional medical opinion is necessary for the purpose of 
determining the nature and etiology of any cardiovascular 
disorder, hypertension, or kidney disorder that may be present.  

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for anemia and GERD.  The Veteran's 
representative contended in a July 2010 written brief 
presentation that anemia is a side effect of medications taken by 
the Veteran, namely Actos and Vytorin.  He cited to websites, and 
it appears that Actos is used to treat diabetes mellitus and that 
Vytorin is prescribed for elevated cholesterol.   He also 
asserted that the Veteran's GERD may be a side effect of his 
medication.  The Board notes that the Veteran is currently 
service-connected for diabetes mellitus and is prescribed 
medication for that disability.  However, the evidence of record 
does not include any medical opinion addressing whether the 
Veteran's anemia and GERD may be a side effect of that 
medication.  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for the purpose of determining the 
nature and etiology of any anemia and GERD that may be present.  

The Board further notes that the Veteran has not been afforded a 
VA examination in connection with his claim for service 
connection for a right middle finger disorder.  His service 
treatment records are negative for any complaints, treatment, or 
diagnosis of such a disorder, and his post-service medical 
records indicate that he sustained work injuries to both hands 
beginning in 1971, which have included some serious burns.  
Nevertheless, the Veteran's representative asserted in July 2010 
that impaired healing is a major problem caused by diabetes 
mellitus.  Thus, he essentially contended that diabetes mellitus 
aggravated the Veteran's hand injuries by preventing normal 
healing.  However, there is no medical opinion addressing whether 
the Veteran's diabetes mellitus may have caused or aggravated a 
right middle finger disorder.  Therefore, the Board finds that a 
VA examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any right middle finger 
disorder that may be present. 

In light of the foregoing, the case is REMANDED for the following 
actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for a cardiovascular disorder, 
hypertension, kidney disorder, anemia, 
GERD, and a right middle finger disorder.  
After acquiring this information and 
obtaining any necessary authorization, the 
RO should obtain and associate these 
records with the claims file.  A specific 
request should be made for private 
treatment records from Dr. J.W.S. and Dr. 
B.M.D, as well as for a copy of the 
nephrology consultation report identified 
by Dr. J.W.S. in his April 2005 report.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  If the 
requested records are unavailable, the RO 
should notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.  When the development in the proceeding 
paragraphs has been completed, the Veteran 
should be afforded a VA examination to 
determine the nature and etiology of any 
cardiovascular disorder, hypertension, and 
kidney disorder that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, his 
post-service medical records, and the 
assertions made by the Veteran and his 
representative.

The examiner should identify all current 
cardiovascular and kidney disorders.  For 
each disorder identified, including 
hypertension, the examiner should opine as 
to whether it is at least as likely as not 
that the disorder was caused by or 
permanently aggravated by the Veteran's 
service-connected diabetes mellitus or is 
otherwise related to his military service.  
In determining whether aggravation has 
occurred, the examiner must state whether 
there has been an increase in the severity 
of the disorder, and, if so, whether that 
increase is proximately due to or the result 
of the service-connected diabetes mellitus 
rather than due to the natural progress of 
the disorder.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any anemia and GERD that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, his post-service medical records, 
and the assertions made by the Veteran and 
his representative.  It should be noted 
that the Veteran's representative has 
claimed that the disorders are the result 
of the Veteran's medications, including 
Actos and Vytorin.

The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's anemia and GERD were caused by or 
permanently aggravated by the Veteran's 
service-connected diabetes mellitus or is 
otherwise related to his military service.  
In so doing, the examiner should discuss 
whether any of the Veteran's medications may 
have caused or aggravated anemia or GERD.   

In determining whether aggravation has 
occurred, the examiner must state whether 
there has been an increase in the severity 
of the disorder, and, if so, whether that 
increase is proximately due to or the result 
of the service-connected diabetes mellitus 
rather than due to the natural progress of 
the disorder.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right middle finger 
disorder that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, his 
post-service medical records, and the 
assertions made by the Veteran and his 
representative.  It should be noted that 
the Veteran's representative has claimed 
that the Veteran's service-connected 
diabetes mellitus impaired the healing of 
his post-service hand injuries.

The examiner should identify any current 
right middle finger disorder and state 
whether the finger was amputated.  He should 
then opine as to whether it is at least as 
likely as not that any current right middle 
finger disorder and/or amputation was caused 
by or permanently aggravated by the 
Veteran's service-connected diabetes 
mellitus or is otherwise related to his 
military service.  In so doing, the examiner 
should discuss whether the Veteran's 
diabetes mellitus may have impaired the 
healing of his post-service hand injuries.   

In determining whether aggravation has 
occurred, the examiner must state whether 
there has been an increase in the severity 
of the disorder, and, if so, whether that 
increase is proximately due to or the result 
of the service-connected diabetes mellitus 
rather than due to the natural progress of 
the disorder.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

5.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs. 

6.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


